

Exhibit 10.58

SUNPOWER CORPORATION
BRUCE R. LEDESMA
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”) is entered into as of October 27,
2011 by and between SunPower Corporation (the “Company”) and Bruce R. Ledesma
(“Executive”). This Agreement shall be effective as of the date hereof (the
“Effective Date”), the date on which the existing Employment Agreement between
the Company and Executive shall expire, be of no further force or effect, and be
replaced in its entirety by terms of this Agreement.
WHEREAS, Executive and the Company entered into an Employment Agreement, dated
August 28, 2008 and effective as of November 1, 2008 (the “Employment
Agreement”).
WHEREAS, the Company and Total Gas & Power USA S.A.S., a French société par
actions simplifiée (the “Acquiror”), entered into a Tender Offer Agreement (the
“Tender Offer Agreement”) whereupon Acquiror acquired a majority of the
outstanding shares of the Company's Class A Common Stock and the Company's Class
B Common Stock pursuant to the terms of the Tender Offer Agreement, and such
purchase constituted a “Change of Control” as defined in the Employment
Agreement.
WHEREAS, Executive and the Company desire to acknowledge and agree that the
Offer Closing (as that term is defined in the Tender Offer Agreement) does not
impact Executive's and the Company's respective rights and obligations under the
Employment Agreement, except as provided in this Agreement.
WHEREAS, Executive and the Company desire to effect a separation of Executive's
service to the Company, while providing a period of transition whereby Executive
continues full performance of Executive's duties and obligations in Executive's
current role under the Employment Agreement.
NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:
1.Duties and Scope of Employment.


(a)Positions and Duties. Executive will continue to serve as Executive Vice
President, General Counsel and Corporate Secretary or, at the option of the
Chief Executive Officer, as Legal Counsel. Executive will render such business
and professional services in the performance of his duties, consistent with
Executive's position within the Company, as will reasonably be assigned to him
by the Chief Executive Officer of the Company or such other individual as
designated by the Chief Executive Officer (the “Supervisor”). The period of
Executive's employment under this Agreement is referred to herein as the
“Employment Term” and shall run from the Effective Date until March 5, 2012.


(b)Obligations. During the Employment Term, Executive will devote Executive's
full business efforts and time to the Company and to the full and faithful
performance and execution of the position of Executive Vice President, General
Counsel and Corporate Secretary or Legal Counsel (as applicable). Executive
acknowledges that the performance of his duties may require reasonable business
travel. For the duration of the




--------------------------------------------------------------------------------


Employment Term, Executive agrees not to actively engage in any other
employment, occupation, or consulting activity for any direct or indirect
remuneration without the prior approval of the Supervisor; provided, however,
that Executive may, without the approval of the Supervisor, serve in any
capacity with any civic, educational, or charitable organization, provided such
services do not interfere with Executive's obligations to, or compliance with
the policies of, the Company.


2.At-Will Employment. Executive and the Company agree that Executive's
employment with the Company constitutes “at-will” employment. Executive and the
Company acknowledge that, notwithstanding the Employment Term, this employment
relationship may be terminated at any time, upon written notice to the other
party, with or without good cause or for any or no cause, at the option either
of the Company or Executive. Executive agrees to resign from all positions that
he holds with the Company immediately following the termination of his
employment if the Supervisor so requests.


3.Waiver of Good Reason. Executive hereby acknowledges and agrees to waive
Executive's right to claim that any facts existing as of the Effective Date
constitute grounds for a termination for “Good Reason,” as defined in
Section 10(f) of the Employment Agreement. The Parties hereby acknowledge and
agree that by waiving this right, Executive is waiving the right, at any time
within the twenty-four (24) month period following the Offer Closing, to
voluntarily resign for “Good Reason” (as any such event is defined in the
Employment Agreement) so as to become eligible for the benefits provided in this
Agreement, except as otherwise expressly provided under the terms of this
Agreement.


4.Compensation.


(a)Base Salary. The Company will pay Executive a base salary of $350,000 as
compensation for Executive's services (the “Base Salary”). The Base Salary will
be paid periodically in accordance with the Company's normal payroll practices
and be subject to the usual, required withholdings and to deductions authorized
by Executive.


(b)Annual Bonus. Executive's target bonus will be determined from time to time
by the Board and/or its compensation committee (“Target Bonus”). The actual
bonus paid may be higher or lower than the Target Bonus for over- or
under-achievement of goals as determined by the Board and/or its compensation
committee in its or their sole discretion.


(c)Equity Compensation. Executive will not participate further in the Company's
equity incentive programs, other than in the vesting of equity incentive awards
granted to Executive prior to the Effective Date.


5.Executive Benefits. During the Employment Term, Executive will be eligible to
participate in accordance with the terms of all Benefit Plans that are
applicable to other senior executives of the Company, as such Benefit Plans may
exist from time to time.


6.Expenses. The Company will reimburse Executive for reasonable travel,
entertainment, and other expenses incurred by Executive in the furtherance of
the performance of Executive's duties hereunder, in accordance with the
Company's expense reimbursement and other policies as in effect from time to
time. Any such reimbursement under this Section 6 shall be for expenses incurred
by Executive during his employment by the Company and such reimbursement shall
be made not later than the last day of the calendar year following the

- 2 -

--------------------------------------------------------------------------------


calendar year in which Executive incurs the expense. In no event will the amount
of expenses so reimbursed by the Company in one year affect the amount of
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year.


7.Severance.


(a)Termination Without Cause or Resignation For Good Reason. If, prior to the
end of the Employment Term, Executive's employment is terminated by the Company
without Cause or by Executive for Good Reason, and the termination constitutes a
“separation from service” within the meaning of Section 409A of the Code, then,
subject to Section 9, Executive will receive: (i) a lump-sum payment equal to
Executive's Base Salary at the monthly rate in effect on the Determination Date
multiplied by twenty-four (24), (ii) in the event the Termination Date follows a
completed fiscal year for which Executive's annual bonus relating to such prior
completed fiscal year has not been paid as of the Termination Date, a lump-sum
payment equal to the actual bonus that would have been paid for such completed
fiscal year, (iii) a lump-sum payment equal to Executive's Target Bonus at the
annual rate in effect on the Determination Date, (iv) continuation of
Executive's and Executive's eligible dependents' coverage under the Company's
Benefit Plans for twelve (12) months, or, if earlier, until Executive is
eligible for similar benefits from another employer (provided Executive validly
elects to continue coverage under applicable law and assumes the cost, on an
after-tax basis, for such continuation coverage), (v) a lump-sum payment equal
to Executive's accrued and unpaid Base Salary and paid time off earned by the
Executive through the Termination Date, and (vi) except as provided in
Section 7(e), on or about January 31 of the year following the year in which the
Termination Date occurs and continuing on or about each January 31 until the
year following the last year of Executive's Benefit Plans' coverage pursuant to
this Section 7(a), a payment from the Company to Executive (the “Benefit Plans
Make-Up Payment”) such that after payment of all taxes incurred by Executive,
Executive receives an amount equal to the amount Executive paid during the
immediately preceding calendar year for the Benefit Plans' coverage described in
this Section. The Company shall provide the reimbursement provided in clause
(vi) no later than the last day of the third year following the year in which
Executive's Termination Date occurs. Except as provided in Section 7(e), or as
earlier required by applicable law, the Company shall pay the lump sum payments
prescribed by Section 7(a) on no later than the third (3rd) business day
following the Termination Date.


(b)Termination at the End of the Employment Term. Upon termination of
Executive's employment at the end of the Employment Term, Executive will
receive: (i) a lump-sum payment equal to Executive's Base Salary at the monthly
rate in effect on the Effective Date multiplied by eighteen (18), (ii) a
lump-sum payment equal to Executive's Target Bonus at the annual rate in effect
on the Effective Date, (iii) continuation of Executive's and Executive's
eligible dependents' coverage under the Company's Benefit Plans for twelve (12)
months, or, if earlier, until Executive is eligible for similar benefits from
another employer (provided Executive validly elects to continue coverage under
applicable law and assumes the cost, on an after-tax basis, for such
continuation coverage), (iv) a lump-sum payment equal to Executive's accrued and
unpaid Base Salary and paid time off earned by the Executive through the
Termination Date, and (v) except as provided in Section 7(e), on or about
January 31, of the year following the year in which the Termination Date occurs
and continuing on or about each January 31 until the year following the last
year of Executive's Benefit Plans' coverage pursuant to this Section 7(b), the
Company will make a Benefit Plans Make-Up Payment to Executive such that after
payment of all taxes incurred by Executive, Executive receives an amount equal
to

- 3 -

--------------------------------------------------------------------------------


the amount Executive paid during the immediately preceding calendar year for the
Benefit Plans' coverage described in this Section 7(b). Except as provided in
Section 7(e), or as earlier required by applicable law, the Company shall pay
the lump sum payments prescribed by Section 7(b) no later than the third (3rd)
business day following the Termination Date. Prior to the end of the Employment
Term the Company shall pay Executive all earned and unpaid amounts owed under
the terms of cash bonus programs in which he participated during fiscal year
2011.


(c)Termination Pursuant to Section 10(b)(i). If, prior to the end of the
Employment Term, Executive's employment is terminated by the Company for Cause
within the meaning of Section 10(b)(i) following proper notice and failure to
cure contemplated therein, and such termination constitutes a “separation from
service” within the meaning of Section 409A of the Code, then, subject to
Section 9, Executive will receive a pro rata portion of (1) the W-2 gross income
which he would have otherwise received if he had been employed until March 5,
2012, with such amount paid on or before March 5, 2012, and (2) the severance
amounts contemplated by Section 7(b), with such amounts paid at such times
specified in Section 7(b). In such event the parties will work in good faith to
mutually agree on such pro rata amount, which will be calculated by multiplying
the amounts described in the preceding clauses (1) and (2) by a fraction, the
numerator of which shall be the number of days from (but excluding) the Offer
Closing to (and including) the date of Executive's “separation of service” and
the denominator of which shall be the number of dates from (but excluding) the
Offer Closing to (and including) March 5, 2012.


(d)Sole Right to Severance. This Agreement is intended to represent Executive's
sole entitlement to severance payments and benefits in the event of a
termination of his employment. Executive shall not be entitled to claim
severance payments under any other agreement or policy, including without
limitation under the SunPower Corporation Management Career Transition Plan.


(e)Timing of Payments. To the extent necessary to avoid taxes and penalties
under Section 409A of the Code, if, as of the Termination Date, Executive is a
“specified employee,” within the meaning of Treasury Regulation §1.409A and
using the identification methodology selected by the Company from time to time,
the lump-sum payments specified in Sections 7(a), (b) and (c) and, if it would
otherwise be paid before the date specified in this Section 7(e), the first
Benefit Plans Make-Up Payment, shall be paid on the first business day of the
seventh month after the Termination Date, or, if earlier, upon Executive's
death. Any payments that are deferred pursuant to this Section 7(e) shall be
credited with interest at the short-term Applicable Federal Rate with annual
compounding, as announced by the Internal Revenue Service for the month in which
the Termination Date occurs.


8.Acceleration of Vesting.


(a)If, prior to the end of the Employment Term, Executive's employment is
terminated by the Company without Cause or by Executive for Good Reason, and the
termination constitutes a “separation from service” within the meaning of
Section 409A of the Code, then, subject to Section 9, (i) all of such
Executive's unvested options, shares of restricted stock and restricted stock
units will become fully vested and (as applicable) exercisable as of the
Termination Date and remain exercisable for the time period otherwise applicable
to such equity awards following such Termination Date pursuant to the applicable
equity incentive plan and equity award agreement and (ii) all provisions
regarding forfeiture, restrictions on transfer, and the Company's or its
Affiliate's (as applicable) rights of repurchase, in each case otherwise

- 4 -

--------------------------------------------------------------------------------


applicable to shares of restricted stock or restricted stock units held by such
Executive, shall lapse as of the Termination Date.


(b)Section 280G Limitation. If any payment or benefit Executive would receive
pursuant to Section 7 and/or Section 8(a) (collectively, the “Payment”) would
(i) constitute a “parachute payment” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), and (ii) be subject to
the excise tax imposed by Section 4999 of the Code or any interest or penalties
payable with respect to such excise tax (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), then Executive's benefits under this Agreement shall be either:
(1) delivered in full, or (2) delivered as to such lesser extent which would
result in no portion of such benefits being subject to the Excise Tax, whichever
of the foregoing amounts, taking into account the applicable federal, state and
local income taxes and the Excise Tax, results in the receipt by Executive on an
after-tax basis, of the greatest amount of benefits, notwithstanding that all or
some portion of such benefits may be taxable under Section 4999 of the Code. Any
reduction under this Subsection (b) shall be applied first to Payments that
constitute “deferred compensation” (within the meaning of Section 409A of the
Code and the regulations thereunder). If there is more than one such Payment,
then such reduction shall be applied on a pro rata basis to all such Payments.


(c)The accounting firm engaged by the Company for general audit purposes as of
the day prior to the Termination Date shall perform the foregoing calculations.
The Company shall bear all expenses with respect to the determinations by such
accounting firm required to be made hereunder.


(d)The accounting firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
the Company and Executive within thirty (30) calendar days after the date on
which such accounting firm has been engaged to make such determinations or such
other time as requested by the Company or Executive. Any good faith
determinations of the accounting firm made hereunder shall be final, binding,
and conclusive upon the Company and Executive.


9.Conditions to Receipt of Severance; No Duty to Mitigate.


(a)Separation Agreement and Release of Claims. The receipt of any severance
pursuant to Section 7 or acceleration of equity awards pursuant to Section 8
will be subject to Executive signing and not revoking a separation agreement and
release of claims in the form attached as Annex A hereto, which separation
agreement and release of claims must be delivered to Executive no later than the
Termination Date. No severance will be paid or provided until the separation
agreement and release of claims is signed and delivered by Executive to the
Company.


(b)Nonsolicitation. In the event of a termination of Executive's employment that
otherwise would entitle Executive to the receipt of severance pursuant to
Section 7, Executive agrees that, during the one (1) year period following the
Termination Date, Executive, directly or indirectly, whether as employee, owner,
sole proprietor, partner, director, member, consultant, agent, founder,
co-venturer or otherwise, will (i) not solicit, induce, or influence any person
to modify his or her employment or consulting relationship with the Company or
its Affiliates (the “No-Inducement”), and (ii) shall not use the Company's
confidential or proprietary information to solicit business from any of the
Company's or its Affiliates'

- 5 -

--------------------------------------------------------------------------------


substantial customers and users (the “No-Solicit”). If Executive breaches the
No-Inducement or the No-Solicit, all continuing payments and benefits (if any)
to which Executive otherwise may be entitled pursuant to Section 7 and/or
Section 8(a) will cease immediately and the Company and its Affiliates may
pursue all other available remedies against Executive. As used in this
Agreement, “Affiliate” means any entity that directly or indirectly, through one
or more intermediaries, controls, is controlled by, or is under common control
with, the Company.


(c)Nondisparagement. In the event of a termination of Executive's employment
that otherwise would entitle Executive to the receipt of severance pursuant to
Section 7, Executive agrees to refrain from any disparagement, criticism,
defamation, or slander of the Company or its Affiliates, or their respective
directors, executive officers, or employees, and to refrain from tortious
interference with the contracts and relationships of the Company or its
Affiliates. The foregoing restrictions will not apply to any statements that are
made truthfully in response to a subpoena or other compulsory legal process.


(d)Cool Down Period. In the event of a termination of Executive's employment
that otherwise would entitle Executive to the receipt of severance pursuant to
Section 7, Executive agrees that, during the one hundred and eighty (180) day
period following the Termination Date, Executive will refrain from holding any
position, directly or indirectly, whether as employee, owner, sole proprietor,
partner, director, member, consultant, agent, founder, co-venturer or otherwise,
with any company (other than the Company and its subsidiaries) involved in the
sale, manufacturing, installation, financing, construction or operation of
photovoltaic solar cells, modules, ribbons, panels, facilities or other
photovoltaic business activities.


(e)No Duty to Mitigate. Executive will not be required to mitigate the amount of
any payment contemplated by this Agreement, nor will any earnings that Executive
may receive from any other source reduce any such payment.


10.Definitions.


(a)Benefit Plans. For purposes of this Agreement, “Benefit Plans” means plans,
policies, or arrangements that the Company sponsors (or participates in) and
that immediately prior to Executive's Termination Date provide Executive and
Executive's eligible dependents with medical, dental, or vision benefits.
Benefit Plans do not include any other type of benefit (including, but not by
way of limitation, financial counseling, disability, life insurance, or
retirement benefits). A requirement that the Company provide Executive and
Executive's eligible dependents with (or reimburse for) coverage under the
Benefit Plans will not be satisfied unless the coverage is no less favorable
than that provided to Executive and Executive's eligible dependents immediately
prior to Executive's Termination Date; provided, however, that the Company may
reduce coverage under the Benefit Plans if such reduction is applicable to all
other senior executives of the Company. Subject to the immediately preceding
sentence, the Company may, at its option, satisfy any requirement that the
Company provide (or reimburse for) coverage under any Benefit Plan by instead
providing (or reimbursing for) coverage under a separate plan or plans providing
coverage that is no less favorable.


(b)Cause. For purposes of this Agreement, “Cause” means the occurrence of any of
the following, as determined by the Company in good faith: (i) failure on the
part of Executive to fully perform his obligations under Section 1(b) hereof,
(ii) acts or omissions constituting gross negligence or willful misconduct on
the part of Executive with respect to

- 6 -

--------------------------------------------------------------------------------


Executive's obligations or otherwise relating to the business of Company,
(iii) Executive's conviction of, or plea of guilty or nolo contendere to, crimes
involving fraud, misappropriation or embezzlement, or a felony crime of moral
turpitude, (iv) Executive's violation or breach of any fiduciary duty (whether
or not involving personal profit) to the Company, except to the extent that his
violation or breach was reasonably based on the advice of the Company's outside
counsel, or willful violation of a published policy of the Company governing the
conduct of it executives or other employees, or (v) Executive's violation or
breach of any contractual duty to the Company which duty is material to the
performance of the Executive's duties or results in material damage to the
Company or its business; provided that if any of the foregoing events is capable
of being cured, the Company will provide written notice to Executive describing
the nature of such event and Executive will thereafter have thirty (30) days to
cure such event.


(c)Code. For purposes of this Agreement, “Code” means the Internal Revenue Code
of 1986, as amended.


(d)Determination Date. For purposes of this Agreement, “Determination Date”
means the date during the 12-month period preceding the Termination Date on
which the sum of Executive's annual Base Salary plus his annual Target Bonus was
highest.


(e)Good Reason. For purposes of this Agreement, “Good Reason” means the
occurrence of any of the following without Executive's express prior written
consent: (i) a material breach of this Agreement, (ii) a material reduction in
the Executive's aggregate target compensation, including Executive's Base Salary
and Target Bonus on a combined basis, excluding a reduction that is applied to
substantially all of the Company's other senior executives; provided, however,
that for purposes of this clause (ii) whether a reduction in Target Bonus has
occurred shall be determined without any regard to any actual bonus payments
made to Executive, or (iii) a relocation of Executive's primary place of
business for the performance of his duties to the Company to a location that is
more than forty-five (45) miles from the Company's current business location in
Richmond, California. Executive shall be considered to have Good Reason
hereunder only if, no later than ninety (90) days following an event otherwise
constituting Good Reason under this Section 10(f), Executive gives written
notice to the Company of the occurrence of such event and the Company fails to
cure the event within thirty (30) days following its receipt of such notice from
Executive.


(f)Termination Date. For purposes of this Agreement, “Termination Date” means
the date on which Executive incurs a “separation from service” within the
meaning of Section 409A of the Code.


11.Indemnification and Insurance. Executive will be covered under the Company's
insurance policies and, subject to applicable law, will be provided
indemnification to the maximum extent permitted by the Company's bylaws and
certificate of incorporation, with such insurance coverage and indemnification
to be in accordance with the Company's standard practices for senior executive
officers but on terms no less favorable than provided to any other Company
senior executive officer or director.


12.Confidential Information. Executive acknowledges that the Agreement
Concerning Proprietary Information and Inventions between Executive and the
Company (the “Confidential Information Agreement”) will continue in effect.
During the Employment Term, Executive agrees to execute any updated versions of
the Company's form of Confidential Information Agreement (any such updated
version also referred to as the “Confidential

- 7 -

--------------------------------------------------------------------------------


Information Agreement”) as may be required of substantially all of the Company's
executive officers.


13.Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors, and legal representatives of Executive upon
Executive's death, and (b) any successor of the Company. Any such successor of
the Company will be deemed substituted for the Company under the terms of this
Agreement for all purposes. For this purpose, “successor” means any person,
firm, corporation, or other business entity which at any time, whether by
purchase, merger, or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company. None of the rights
of Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution. Any other attempted assignment, transfer, conveyance, or other
disposition of Executive's right to compensation or other benefits will be null
and void.


14.Notices. All notices, requests, demands, and other communications called for
hereunder will be in writing and will be deemed given (a) on the date of
delivery if delivered personally, (b) one day after being sent by a well
established commercial overnight service, or (c) four days after being mailed by
registered or certified mail, return receipt requested, prepaid and addressed to
the parties or their successors at the following addresses, or at such other
addresses as the parties may later designate in writing:


If to the Company:
Attn: Chief Executive Officer
SunPower Corporation
3939 North First Street
San Jose, CA 95134
If to Executive, at the last known residential address on file with the Company.
15.Severability. If any provision hereof becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable, or void, this Agreement
will continue in full force and effect without said provision.


16.Arbitration. The Parties agree that any and all disputes arising out of the
terms of this Agreement, their interpretation, and any of the matters herein
released, shall be subject to binding arbitration in San Francisco, California
before a retired judge then employed by the Judicial Arbitration and Mediation
Service (JAMS) under its employment arbitration rules and procedures,
supplemented by the California Code of Civil Procedure. Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. The Parties hereby agree to waive their right to have any dispute
between them resolved in a court of law by a judge or jury. This paragraph will
not prevent either party from seeking preliminary injunctive relief (or any
other provisional remedy) in aid of arbitration from any court having
jurisdiction over the Parties under applicable state laws.


17.Integration and Existing Agreement. This Agreement, together with the
Confidential Information Agreement, Executive's equity award agreements and any
indemnification agreement between Executive and the Company, represents the
entire agreement and understanding between the parties as to the subject matter
herein and supersedes all prior or

- 8 -

--------------------------------------------------------------------------------


contemporaneous agreements, whether written or oral (but excluding the
Confidential Information Agreement, Executive's equity award agreements and any
indemnification agreement between Executive and the Company). In the event of
any conflict between this Agreement, on the one hand, and the Confidential
Information Agreement or Executive's equity award agreements, on the other hand,
this Agreement shall prevail. No waiver, alteration, or modification of any of
the provisions of this Agreement will be binding unless in writing that
specifically references this Section and is signed by duly authorized
representatives of the parties hereto. Notwithstanding the preceding sentence,
both the Company and Executive agree to amend this Agreement with respect to the
timing of payments if the Board determines that an amendment is necessary to
prevent the imposition of additional tax liability under Section 409A of the
Internal Revenue Code of 1986, as amended.


18.Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.


19.Survival. The Confidential Information Agreement, and the Company's and
Executive's responsibilities under Sections 6 through 25 will survive the
termination of this Agreement.


20.Headings. All captions and Section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.


21.Tax Withholding. All payments made pursuant to this Agreement will be subject
to withholding of applicable taxes.


22.Governing Law. This Agreement will be governed by the laws of the State of
California (with the exception of its conflict of laws provisions).


23.Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.


24.Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.


25.Section 409A of the Code. Each payment and the provision of each benefit
under this Agreement will be considered a separate payment and not one of a
series of payments for purposes of Section 409A of the Code. It is intended that
this Agreement comply with the provisions of Section 409A of the Code. This
Agreement will be administered in a manner consistent with such intent.


* * * * *

- 9 -

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by a duly authorized officer, as of October 27, 2011.


COMPANY:
 
EXECUTIVE:
SUNPOWER CORPORATION
 
 
 
 
 
By:
/s/ Thomas H. Werner
 
/s/ Bruce Ledesma
Name:
Thomas H. Werner
 
Print Name:
Bruce Ledesma
Its:
Chief Executive Officer
 
 
 






- 10 -

--------------------------------------------------------------------------------


ANNEX A
 
 
 
DATE



                                            


SUNPOWER CORPORATION
SEPARATION AGREEMENT AND RELEASE OF CLAIMS
This Separation Agreement and Release of Claims (hereinafter referred to as
“Agreement”) is made and entered into by and between Executive Name (hereinafter
referred to as “Employee”), and SunPower Corporation (hereinafter referred to as
“Company”). It is hereby agreed by and between the parties as follows:
1.The last day of Employee's work for the Company and termination date will be
[DATE].
2.As separate consideration for this Agreement, the Company agrees to pay to
Employee the amounts required pursuant to Section 7, accelerate the vesting of
equity awards pursuant to Section 8 (if applicable) and provide the
indemnification and insurance coverage pursuant to Section 11, in each case, of
that certain Amended and Restated Employment Agreement between the Company and
Employee in effect as of the date hereof (the “Employment Agreement”).
Employee agrees that the foregoing shall constitute an accord and satisfaction
and a full and complete settlement of Employee's claims, shall constitute the
entire amount of monetary consideration provided to Employee under this
Agreement except as provided herein, and that Employee will not seek any further
compensation for any other claimed damage, costs or attorneys' fees in
connection with the matters encompassed in this Agreement.
Employee acknowledges and agrees that the Company has made no representations to
Employee regarding the tax consequences of any amounts received by Employee
pursuant to this Agreement. Other than withholdings as provided for herein,
Employee agrees to pay any additional federal or state taxes which are required
by law to be paid with respect to this Agreement.
3.The Company agrees that Employee will receive any sums due and owing to
Employee as unpaid wages, salary and/or computed commissions, as may be
applicable to Employee, to the extent Employee is owed such compensation as of
Employee's termination date, less legally required withholdings, as in effect
for Employee on the termination date of Employee's employment.
4.The Company agrees that Employee will receive any sums due and owing to
Employee under the Company's paid time off policy to the extent Employee is owed
accrued paid time off pay as of Employee's termination date, less legally
required withholdings as in effect for Employee on the termination date of
Employee's employment.
5.Employee represents that Employee has not filed any complaint, claims or
actions against the Company, its affiliated companies, or their officers,
agents, directors, supervisors, employees or representatives with any state,
federal or local agency or court and that Employee will not do so at any time
hereafter.
6.Employee hereby agrees that all rights Employee may have under section 1542 of
the Civil Code of the State of California are hereby waived by Employee.
Section 1542 provides as follows:

- 11 -

--------------------------------------------------------------------------------


A.
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”



7.Notwithstanding the provisions of section 1542 of the Civil Code of the State
of California, Employee without limitation hereby irrevocably and
unconditionally releases and forever discharges the Company, and its affiliated
companies, their officers, agents, directors, supervisors, employees,
representatives, successors and assigns, and all persons acting by, through,
under, or in concert with any of them from any and all charges, complaints,
claims, causes of action, debts, sums of money, controversies, agreements,
promises, damages and liabilities of any kind or nature whatsoever, both at law
and equity, known or unknown, suspected or unsuspected (hereinafter referred to
as “claim” or “claims”), arising from conduct occurring on or before the date of
this Agreement, including without limitation any claims incidental to or arising
out of Employee's employment with the Company or the termination thereof. It is
expressly understood by Employee that among the various rights and claims being
waived in this release are those arising under the Age Discrimination in
Employment Act of 1967 (29 U.S.C. § 621. et seq.), including the Older Workers'
Benefit Protection Act (29 U.S.C. § 626(f)). This provision is intended by the
parties to be all encompassing and to act as a full and total release of any
claim, whether specifically enumerated herein or not, that Employee might have
or has had, that exists or ever has existed on or to the date of this Agreement,
to the extent permitted by law. However, this Section 7 shall not apply to
(a) any claim that may not be released under applicable law and (b) any claim to
be indemnified for any losses, damages or costs arising from any action or
omission as a director, officer or employee of the Company or a parent or
subsidiary of the Company.
8.The parties understand the word “claim” or “claims” to include without
limitation all actions, claims and grievances, whether actual or potential,
known or unknown, related, incidental to or arising out of Employee's employment
with the Company and the termination thereof. All such claims, including related
attorneys' fees and costs, are forever barred by this Agreement and without
regard to whether those claims are based on any alleged breach of a duty arising
in contract or tort; any alleged unlawful act, any other claim or cause of
action; and regardless of the forum in which it might be brought.
9.Employee agrees that Employee will now and forever keep the terms and monetary
settlement amount of this Agreement completely confidential, and that Employee
shall not disclose such to any other person directly or indirectly. As an
exception to the foregoing, and the only exception, Employee may disclose the
terms and monetary settlement amount of this Agreement to Employee's attorney,
tax advisor, accountant and immediate family (defined as and limited to spouse
and children) who shall be advised of its confidentiality. Notwithstanding the
foregoing, Employee may make such disclosures of the terms and monetary
settlement amount of this Agreement as are required by law or regulation or as
necessary for legitimate enforcement or compliance purposes. Employee agrees
that the failure to comply with the terms of this paragraph shall amount to a
material breach of this Agreement which will subject Employee to the liability
for all damages the Company might incur. In the event of such a breach,

- 12 -

--------------------------------------------------------------------------------


the Company will be entitled to all legal and equitable remedies available,
including, but not limited to, injunctive relief and its attorneys' fees to
obtain said relief.
10.Employee has no recall to employment rights with respect to the Company or
its affiliated companies, and this Agreement severs the employment relationship
between Employee and the Company on Employee's termination date. While Employee
may apply for future employment with the Company or its affiliated companies
pursuant to employment policies then in effect, the Company and its affiliated
companies may in their discretion without cause decline the re-employment of
Employee.
11.No later than Employee's termination date, Employee will deliver to the
Company all property of the Company, proprietary documents, proprietary data and
proprietary information of any nature pertaining to the Company or its
affiliated companies, and will not take from the Company or its affiliated
companies any documents or data of any description or any reproduction
containing or pertaining to any proprietary information nor utilize same.


12.Employee acknowledges and agrees to comply with the provisions of the
Employment Agreement, including but not limited to Sections 9(b), (c) and (d)
thereof.
13.Employee agrees that Employee will not hold Employee out as an agent of the
Company or its affiliated companies, or as having any authority to bind the
Company or its affiliated companies. Employee agrees to use reasonable efforts
to respond to any questions or inquiries from the Company as necessary to
facilitate the transition of work to his successor.


14.Employee understands and agrees that Employee:


(a)
Has had the opportunity of a full twenty-one (21) days within which to consider
this Agreement before signing it, and that if Employee has not taken that full
time period that Employee has failed to do so knowingly and voluntarily.



(b)
Has carefully read and fully understands all of the provisions of this
Agreement.



(c)
Is, through this Agreement, releasing the Company, its affiliated companies, and
their officers, agents, directors, supervisors, employees, representatives,
successors and assigns and all persons acting by, through, under, or in concert
with any of them, from any and all claims Employee may have against the Company
or such individuals.



(d)
Knowingly and voluntarily agrees to all of the terms set forth in this
Agreement.



(e)
Knowingly and voluntarily intends to be legally bound by the same.



(f)
Was advised and hereby is advised in writing to consider the terms of this
Agreement and consult with an attorney of Employee's choice prior to signing
this Agreement.



(g)
Has a full seven (7) days following the execution of this Agreement to revoke
this Agreement, and has been and hereby is advised in writing that this
Agreement, all of its terms, and all of the obligations of the Company contained
herein, shall not become effective or enforceable until the revocation period
has expired.


- 13 -

--------------------------------------------------------------------------------


(h)
That rights or claims under the Age Discrimination in Employment Act of 1967 (29
U.S.C. § 621, et seq.) that may arise after the date this Agreement is signed
are not waived.



15.Employee expressly acknowledges that Employee has had the opportunity of a
full twenty-one (21) days within which to consider this Agreement before signing
it, and that if Employee has not taken that full time period, that Employee
expressly waives this time period and will not assert the invalidity of this
Agreement or any portion thereof on this basis.
16.This Agreement and compliance with this Agreement shall not be construed as
an admission by the Company of any liability whatsoever, or as admission by the
Company of any violation of the rights of Employee, violation of any order, law,
statute, duty or contract whatsoever.
17.The parties hereto represent and acknowledge that in executing this Agreement
they do not rely and have not relied upon any representation or statement made
by any of the parties or by any of the parties' agents, attorneys or
representatives with regard to the subject matter or effect of this Agreement or
otherwise, other than those specifically stated in this written Agreement.


18.This Agreement shall be binding upon the parties hereto and upon their heirs,
administrators, representatives, executors, successors, and assigns, and shall
inure to the benefit of said parties and each of them and to their heirs,
administrators, representatives, executors, successors, and assigns. Employee
expressly warrants that Employee has not transferred to any person or entity any
rights or causes of action, or claims released by this Agreement.


19.Should any provision of this Agreement be declared or be determined by any
court of competent jurisdiction to be illegal, invalid, or unenforceable, the
legality, validity and enforceability of the remaining parts, terms or
provisions shall not be effected thereby and said illegal, unenforceable, or
invalid term, part or provision shall be deemed not to be a part of this
Agreement.


20.With the exception of the Employment Agreement and any agreement with the
Company or its affiliated companies pertaining to equity awards,
indemnification, or proprietary, trade secret or other confidential information
and/or the ownership of inventions, all of which shall remain in full force and
effect and are unaffected by this Agreement, this Agreement sets forth the
entire agreement between the parties hereto and fully supersedes any and all
prior agreements and understandings, written or oral, between the parties hereto
pertaining to the subject matter hereof. This Agreement may only be amended or
modified by a writing signed by the parties hereto. Any waiver of any provision
of this Agreement shall not constitute a waiver of any other provision of this
Agreement unless expressly so indicated otherwise.


21.This Agreement shall be interpreted in accordance with the plain meaning of
its terms and not strictly for or against any of the parties hereto.


22.The Parties agree that any and all disputes arising out of the terms of this
Agreement, their interpretation, and any of the matters herein released, shall
be subject to binding arbitration in San Francisco, California before a retired
judge then employed by the Judicial Arbitration and

- 14 -

--------------------------------------------------------------------------------


Mediation Service (JAMS) under its employment arbitration rules and procedures,
supplemented by the California Code of Civil Procedure. Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. The Parties hereby agree to waive their right to have any dispute
between them resolved in a court of law by a judge or jury. This paragraph will
not prevent either party from seeking preliminary injunctive relief (or any
other provisional remedy) in aid of arbitration from any court having
jurisdiction over the Parties under applicable state laws.


23.This Agreement may be executed in counterparts and each counterpart, when
executed, shall have the efficacy of a second original. Photographic or
facsimile copies of any such signed counterparts may be used in lieu of the
original for any said purpose.




 
 
 
Employee:
 
 
 
 
Dated:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SunPower Corporation:
 
 
 
 
Dated:
 
 
 








- 15 -